DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-28 are pending.
Claims 1-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the health" in line 7. It should be written as “a health”, then rest will stay as “the health”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the individual asset health" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a plurality of functions" in line 2. It should be “the plurality functions”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "a plurality of functions" in 2. It should be written as “the plurality of functions”. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the health" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the health" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 15-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
While Majumder et al. (WO 2017067585) discloses microgrid controllers control the distributed generators i n control modes in the grid-connected state, and determines other control modes for use if disconnected. These determined control modes are adapted for islanding operation and are only applied if the microgrid becomes disconnected , otherwise the control of the microgrid assets continues with the control modes of the grid- connected operation, Przybylski et al (USPGPUB 20190286114) discloses generate an optimization problem and an asset allocator configured to solve the resource optimization problem in order to determine optimal control decisions used to operate the central plant, and KUSUNOSE et al. (USPPUB 2016/0241040) disclosed dispersed power supply system includes a power conditioner configured to control output of a power supply apparatus, a current sensor, another power conditioner 
Claim 1, a central management device that manages the plurality of power conditioners, wherein the central management device includes: a detector that detects regulation subject power; an index calculator that calculates an index for controlling individual output powers of the plurality of power conditioners such that the regulation subject power matches with target power, the calculating of the index being based on the regulation subject power and the target power; and a transmitter that transmits the index to the plurality of power conditioners, wherein each of the plurality of power conditioners includes: a receiver that receives the index; a target power calculator that calculates the individual target power of the power conditioner based on an optimization problem using the index; and a controller that regulates the individual output power of the power conditioner to the individual target power.
Claim 15, determining, based on the status data, the health and availability of each asset to assist each of a plurality of functions for handling disruptive events in the microgrid; determining a resiliency index of the microgrid in performing the plurality of functions, the resiliency index being determined based on the individual asset health and availability of each asset concerning all the functions for handling disruptive events; providing the resiliency index to a control system of the microgrid; comparing, in the 
Claim 25, where the status data about the devices used to control the assets comprises hardware status data and/or software status data; determine, based on the status data, the health and availability of each asset to assist each of a plurality of functions for handling disruptive events in the microgrid; determine a resiliency index of the microgrid in performing the plurality of functions, the resiliency index being determined based on the individual asset health and availability of each asset concerning all the functions for handling disruptive events; and compare the resiliency index with at least one threshold and change the control of the microgrid if any of the thresholds is crossed.
Claim 28, determining module arranged to obtain status data about devices used to control the assets as well as about communication resources of this control and determine, based on the status data, the health and availability of each asset to assist each of a plurality of functions for handling disruptive events in the microgrid, where the status data about the devices used to control the assets comprises hardware status data and/or software status data; at least one resiliency determining module arranged to determine a resiliency index of the microgrid in performing the plurality of functions, the resiliency index being determined based on the individual asset health and availability of each asset concerning all the functions for handling disruptive events; and a resilience investigating module arranged to compare the resiliency index with a least one threshold and change the control of the microgrid if any of the thresholds is crossed.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119